Order entered November 4, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00717-CV

                     JOE ERVIN LOCKRIDGE, Appellant

                                          V.

                        STEPHANIE MARTIN, Appellee

               On Appeal from the 298th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-02578

                                      ORDER

      Before the Court is appellant’s November 3, 2021 motion for extension of

time to file his corrected brief. Appellant notes he received a notice from the Court

that his brief was deficient because it failed to cite to the record. Appellant further

notes he has not received a copy of the record, and he requests a copy be provided.

      We GRANT the motion. We DIRECT the Clerk of the Court to mail a

paper copy of the appellate record to appellant. We further ORDER appellant’s

corrected brief be filed no later than December 3, 2021.

                                               /s/   KEN MOLBERG
                                                     JUSTICE